Citation Nr: 1809157	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right hip strain with degenerative arthritis.  


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service with the United States Air Force from September 2003 to June 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In June 2017, the Board remanded the instant issue on appeal for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The matter is now again before the Board.  


FINDING OF FACT

The right hip disability is manifested by subjective complaint of pain, stiffness, weakness, and instability; objective findings include flexion limited to 80 degrees at the most, extension limited to 20 degrees at the most, but no functional loss due to painful motion and no ankylosis.  X-ray examinations have revealed degenerative arthritis.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for right hip strain with degenerative changes have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5252, 5253 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is rating at 10 percent disabled under DC 5253.  As an initial matter, a 10 percent rating is the maximum available under DC 5251 for limitation of extension of the thigh so no higher rating is available under this diagnostic code.  In addition, neither hip ankylosis (a fixation of the hip) nor malunion of the femur have been shown.  Therefore, higher ratings under DC 5250 and DC 5255 are not warranted.  In order to warrant a higher rating, the evidence must show:

* Thigh flexion limited to 30 degrees ( 20% under DC 5252);
* Thigh abduction limited to, motion lost beyond 10 degrees (20% under DC 5253).

For VA compensation purposes, normal extension of the hip is to 0 degrees and normal flexion is to 125 degrees.  Normal abduction is to 45 degrees.  38 C.F.R. 
§ 4.71a, Plate II.  

In a December 2009 VA examination, forward flexion was reported as 0 to 110 degrees, abduction was 0 to 35 degrees.  The examiner noted that there was objective evidence of pain following repetitive motion; however, there were no additional limitations after repetitive range of motion.  The examiner further noted that X-rays of the right hip from August 2009 revealed no labral tear.  

In an August 2016 examination, range of motion testing of the right hip revealed forward flexion to 80 degrees and abduction to 25 degrees.  The examiner noted that there was adduction limited such that the Veteran could not cross legs, and also that pain was noted on examination but did not result in functional loss.  There was no additional loss of function or range of motion after repetitive range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated used over a period of time.  The examiner noted that the right hip was not ankylosed, and also noted that diagnostic testing did not reveal degenerative or traumatic arthritis.  

In an April 2017 VA examination, the examiner diagnosed degenerative arthritis of the right hip.  Range of motion testing of the right hip revealed flexion to 120 degrees and abduction to 35 degrees.  The examiner noted that the range of motion did not contribute to a functional loss; however, pain was noted on examination.  Following repetitive use testing with three repetitions, post-test flexion of the right hip was 120 degrees.  Following repetitive use, there was no abduction lost beyond 10 degrees.  Muscle strength testing was normal, and the Veteran did not have ankylosis of the right hip.  He did not have malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  

Based on the foregoing evidence, an initial rating in excess of 10 percent is not warranted for the Veteran's right hip disability.  The evidence does not show that the Veteran had limitation of flexion of the right hip of 30 degrees or less, even with consideration of pain on motion.  The December 2009 and August 2016 VA examiners noted that there was no change in forward flexion after repetitive motion.  Similarly, at the April 2017 VA examination, following repetitive-use testing, there was not additional limitation of motion in the right hip.  Therefore, the Veteran is not entitled to a higher rating under DC 5252.  

The evidence also does not show that the right hip had limitation of abduction of the thigh, motion lost beyond 10 degrees, which would warrant a 20 percent rating under DC 5253.  Furthermore, the evidence did not show malunion or a fracture of the femur.  Therefore, a higher rating is not warranted under DC 5255.  

Further, the Board has considered the Veteran's statements with respect to the symptomatology associated with the right hip disability.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the present severity of his right hip disability, and his assertions are outweighed by the detailed opinions provided by the medical professionals who examined the Veteran's right hip and discussed all relevant details for purposes of rating his disability.  

For these reasons, the Board finds that at no time during the period on appeal has the disability warranted more than a 10 percent evaluation.  

Next, the Board has considered whether a higher rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  The Veteran has complained about right hip pain, but even considering pain, the forward flexion has not been shown to be 30 degrees or less or abduction limited to motion lost beyond 10 degrees.  As such, the right hip pain is not of such severity as to merit a higher rating even when contemplating pain, repetitive motion, and flare-ups, as these symptoms do not cause sufficient functional limitation.  

Finally, although the Veteran has degenerative changes of the right hip, any such pain in that regard is included in the 10 percent rating under DC 5253. As such, a separate rating for hip arthritis is not assignable as that would amount to rating the same "disability" or the same "manifestations" under various diagnoses, which is not allowed.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C. § 1155 (West 2014); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  

Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's right hip disability.  Because the preponderance of the evidence is against the claim, the benefit of the doubt provisions are inapplicable.  As such, the appeal is denied.  


ORDER

An initial rating in excess of 10 percent for a right hip strain with degenerative changes is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


